--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION COPY


VOTING AND SUPPORT AGREEMENT


This Voting and Support Agreement (this “Agreement”) is made and entered into as
of April 7, 2015, by and among Baltic Trading Limited, a corporation
incorporated under the laws of the Republic of the Marshall Islands (the
“Company”), Genco Shipping & Trading Limited, a corporation incorporated under
the laws of the Republic of the Marshall Islands (“Parent”), and each entity
listed on Schedule A hereto (each, a “Shareholder”).


WHEREAS, the Company, Parent, and Poseidon Merger Sub Limited, a corporation
incorporated under the laws of the Republic of the Marshall Islands and a wholly
owned subsidiary of Parent (“Merger Sub”), propose to enter into an Agreement
and Plan of Merger, dated as of the date hereof (as it may be amended from time
to time, the “Merger Agreement”), which provides, among other things, for the
merger of Merger Sub with and into the Company (the “Merger”), with the Company
to survive the Merger as a wholly owned subsidiary of Parent, upon the terms and
subject to the conditions set forth in the Merger Agreement (capitalized terms
used herein without definition, as well as the terms “control” and “person”,
shall have the respective meanings specified in the Merger Agreement);


WHEREAS, the Company Special Committee has received a fairness opinion from each
of Blackstone Advisory Partners, L.P. and Peter J. Solomon Company, L.P. that,
as of the date of such opinion and subject to the assumptions and limitations
set forth therein, the Exchange Ratio is fair from a financial point of view to
the Company Unaffiliated Shareholders;


WHEREAS, the Company Special Committee has determined that the Merger is fair
and reasonable to, and in the best interests of, the Company and the Company
Unaffiliated Shareholders and has recommended to the Company Board that it
approve the Merger Agreement and the transactions contemplated thereby,
including this Agreement;


WHEREAS, the Parent Independent Directors’ Committee has received a fairness
opinion from Houlihan Lokey Capital, Inc. that, as of the date of such opinion
and subject to the assumptions and limitations set forth therein, the Exchange
Ratio is fair from a financial point of view to Parent;


WHEREAS, the Parent Independent Directors’ Committee has determined that the
Merger is fair and reasonable to, and in the best interests of, Parent and the
Parent Shareholders and has recommended to the Parent Board that it approve the
Merger Agreement and the transactions contemplated thereby, including this
Agreement;


WHEREAS, each Shareholder beneficially owns the number of common shares of
stock, par value $0.01 per share, of Parent (“Parent Common Stock”) set forth
opposite such Shareholder’s name under the caption “Number of Parent Shares” on
Schedule A hereto (the “Existing Parent Shares”);


 WHEREAS, each Shareholder beneficially owns the number of shares of common
stock, par value $0.01 per share of the Company (“Company Common Stock”,
together with Parent Common Stock, “Common Stock”) set forth opposite such
Shareholder’s name under the caption
 

--------------------------------------------------------------------------------

“Number of Company Shares” on Schedule A hereto (the “Existing Company Shares”,
together with Existing Parent Shares, the “Existing Shares”); and


WHEREAS, as a condition to the willingness of the Company and Parent to enter
into the Merger Agreement and as an inducement and in consideration therefor,
each Shareholder is entering into this Agreement.


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, the parties hereto agree as follows:


ARTICLE I
VOTING; GRANT AND APPOINTMENT OF PROXIES


Section 1.1     Voting.


(a)           From and after the date hereof until the earlier of (i) the
Effective Time, (ii) the termination of the Merger Agreement pursuant to and in
compliance with the terms therein and (iii) any reduction of the Exchange Ratio
or change in the Exchange Ratio (the date upon which any of the events set forth
in the foregoing clauses (i) through (iii) occurs being the “Expiration Date”),
each Shareholder irrevocably and unconditionally hereby agrees with the Company
that at any meeting (whether annual or special and each adjourned or postponed
meeting) of Parent’s shareholders, however called, or in connection with any
written consent of Parent’s shareholders, the Shareholder will (A) appear at
such meeting or otherwise cause all of its Existing Parent Shares and other
shares of Parent Common Stock over which it has acquired beneficial ownership
after the date hereof (including any shares of Parent Common Stock acquired by
means of purchase, dividend or distribution, or issued upon the exercise of any
stock options to acquire Parent Common Stock or warrants or the conversion of
any convertible securities or otherwise) (collectively, the “New Parent Shares”,
and together with the Existing Parent Shares, the “Parent Shares”), which it
owns as of the applicable record date, to be counted as present thereat for
purposes of calculating a quorum and (B) vote or cause to be voted (including by
proxy or written consent, if applicable) all such Parent Shares (1) in favor of
adoption and approval of the Merger Agreement, the Merger, the Charter
Amendment, and the other transactions contemplated by the Merger Agreement (the
“Parent Meeting Proposals”), (2) in favor of any proposal to adjourn or postpone
such meeting of Parent’s shareholders to a later date if there are not
sufficient votes to approve the Parent Meeting Proposals, and (3) against any
action, proposal, transaction or agreement that would reasonably be likely to
(x) result in a material breach of any covenant, representation or warranty or
any other obligation or agreement of Parent contained in the Merger Agreement,
or of a Shareholder contained in this Agreement or (y) prevent, materially
impede or materially delay Parent’s ability to consummate the transactions
contemplated by the Merger Agreement, including the Merger (clauses (1) through
(3), the “Parent Required Votes”).


(b)           From and after the date hereof until the Expiration Date, each
Shareholder irrevocably and unconditionally hereby agrees with the Company that
at any
 
2

--------------------------------------------------------------------------------

meeting (whether annual or special and each adjourned or postponed meeting) of
the Company’s shareholders, however called, or in connection with any written
consent of the Company’s shareholders, the Shareholder will (i) appear at such
meeting or otherwise cause all of its Existing Company Shares and other shares
of Company Common Stock over which it has acquired beneficial ownership after
the date hereof (including any shares of Company Common Stock acquired by means
of purchase, dividend or distribution, or issued upon the exercise of any stock
options to acquire Company Common Stock or warrants or the conversion of any
convertible securities or otherwise) (collectively, the “New Company Shares”,
and together with the Existing Company Shares, the “Company Shares”; the Company
Shares together with the Parent Shares, the “Shares”; the New Company Shares
together with the New Parent Shares, the “New Shares”), which it owns as of the
applicable record date, to be counted as present thereat for purposes of
calculating a quorum and (ii) vote or cause to be voted (including by proxy or
written consent, if applicable) all such Company Shares (A) in favor of adoption
and approval of the Merger Agreement, the Merger and the other transactions
contemplated by the Merger Agreement (the “Company Meeting Proposals”), (B) in
favor of any proposal to adjourn or postpone such meeting of Company’s
shareholders to a later date if there are not sufficient votes to approve the
Company Meeting Proposals, and (C) against any action, proposal, transaction or
agreement that would reasonably be likely to (1) result in a breach of any
covenant, representation or warranty or any other obligation or agreement of the
Company contained in the Merger Agreement, or of a Shareholder contained in this
Agreement or (2) prevent, materially impede or materially delay the Company’s
ability to consummate the transactions contemplated by the Merger Agreement,
including the Merger (clauses (A) through (C), the “Company Required Votes”, and
together with the Parent Required Votes, the “Required Votes”)


Section 1.2     Grants of Irrevocable Proxies; Appointments of Proxy.


(a)           From and after the date hereof until the Expiration Date, each
Shareholder hereby irrevocably and unconditionally grants to, and appoints, the
Company and any designee thereof as such Shareholder’s proxy and
attorney-in-fact (with full power of substitution and resubstitution), for and
in the name, place and stead of such Shareholder, to vote or cause to be voted
(including by proxy or written consent, if applicable) the Parent Shares owned
by such Shareholder as of the applicable record date in accordance with the
Parent Required Votes; provided that each Shareholder’s grant of the proxy
contemplated by this Section 1.2(a) shall be effective if, and only if, such
Shareholder has not delivered to the Company prior to the meeting at which any
of the matters described in Section 1.1(a) are to be considered, a duly executed
irrevocable proxy card directing that the Parent Shares of, or owned by, such
Shareholder be voted in accordance with the Parent Required Votes.


(b)           From and after the date hereof until the Expiration Date, each
Shareholder hereby irrevocably and unconditionally grants to, and appoints, the
Company and any designee thereof as such Shareholder’s proxy and
attorney-in-fact (with full power of substitution and resubstitution), for and
in the name, place and stead of such Shareholder, to vote or cause to be voted
(including by proxy or written consent, if applicable) the Company Shares owned
by such Shareholder as of the applicable record date in accordance with the
Company Required Votes; provided that each Shareholder’s grant of the proxy
contemplated by this Section 1.2(b) shall be effective if, and only if, such
Shareholder has not delivered to the
 
3

--------------------------------------------------------------------------------

Company prior to the meeting at which any of the matters described in Section
1.1(b) are to be considered, a duly executed irrevocable proxy card directing
that the Company Shares of, or owned by, such Shareholder be voted in accordance
with the Company Required Votes.


(c)           Each Shareholder hereby represents that any proxies, powers of
attorney, instructions or other similar requests heretofore given in respect of
the Shares, if any, are revocable, and hereby revokes all such proxies, powers
of attorney, instructions or other similar requests.


(d)           Each Shareholder hereby affirms that the irrevocable proxies set
forth in this Section 1.2, if they become effective, are given in connection
with, and in consideration of, the execution of the Merger Agreement by Parent,
Merger Sub and the Company, and that such irrevocable proxies are given to
secure the performance of the duties of such Shareholder under this Agreement.
Each Shareholder hereby further affirms that the irrevocable proxies, if they
become effective, are coupled with an interest sufficient in law to support an
irrevocable power and are intended to be irrevocable until the Expiration Date,
pursuant to the provisions of Section 69 of the MIBCA, at which time they will
terminate automatically. Each Shareholder shall execute any further agreement or
form reasonably necessary or appropriate to confirm and effectuate the grant of
the proxies contemplated herein. If for any reason any proxy granted herein is
not irrevocable after it becomes effective, then the Shareholder granting such
proxy agrees, until the Expiration Date, to vote the Shares in accordance with
the Required Votes. The parties agree that the foregoing is a voting agreement.


Section 1.3     Restrictions on Transfers.


(a)           Absent the prior written consent of the Company, each Shareholder
hereby agrees that, from the date hereof until the Expiration Date, it shall
not, directly or indirectly, (i) sell, transfer, assign, tender in any tender or
exchange offer, pledge, gift, encumber, hypothecate or similarly dispose of (by
merger, by testamentary disposition, by operation of law or otherwise) (a
“Transfer”), either voluntarily or involuntarily, or enter into any contract,
option or other arrangement or understanding providing for the Transfer of any
Parent Shares, other than (A) any Transfer to an Affiliate of such Shareholder,
but only if prior to the effectiveness of such Transfer, the transferee agrees
in writing to be bound by the applicable terms hereof (unless such transferee is
a Shareholder) and notice of such Transfer is delivered to the Company pursuant
to Section 4.4, or (B) a Transfer solely in connection with the payment of the
exercise price and/or the satisfaction of any tax withholding obligations
arising from the exercise of any stock options or warrants or the conversion of
any convertible securities, (ii) deposit any Parent Shares into a voting trust
or enter into a voting agreement or arrangement or grant any proxy or power of
attorney with respect thereto that is inconsistent with this Agreement, or (iii)
agree (whether or not in writing) to take any of the actions prohibited by the
foregoing clause (i) or (ii).
 
(b)           Absent the prior written consent of the Company and Parent, each
Shareholder hereby agrees that, from the date hereof until the Expiration Date,
it shall not, directly or indirectly, (i) Transfer, either voluntarily or
involuntarily, or enter into any contract, option or other arrangement or
understanding providing for the Transfer of any Company Shares, other than (A)
any Transfer to an Affiliate of such Shareholder, but only if prior to the
 
4

--------------------------------------------------------------------------------

effectiveness of such Transfer, the transferee agrees in writing to be bound by
the applicable terms hereof (unless such transferee is a Shareholder) and notice
of such Transfer is delivered to the Company pursuant to Section 4.4, or (B) a
Transfer solely in connection with the payment of the exercise price and/or the
satisfaction of any tax withholding obligations arising from the exercise of any
stock options or warrants or the conversion of any convertible securities, (ii)
deposit any Company Shares into a voting trust or enter into a voting agreement
or arrangement or grant any proxy or power of attorney with respect thereto that
is inconsistent with this Agreement, or (iii) agree (whether or not in writing)
to take any of the actions prohibited by the foregoing clause (i) or (ii).


Section 1.4     Inconsistent Agreements. Each Shareholder hereby covenants and
agrees that, except for this Agreement, it (a) shall not enter into at any time
while this Agreement remains in effect, any voting agreement or voting trust
with respect to the Shares that is inconsistent with this Agreement and (b)
shall not grant at any time while this Agreement remains in effect a proxy,
consent or power of attorney with respect to the Shares that is inconsistent
with this Agreement.


Section 1.5     No Obligation to Exercise Rights or Options. Nothing contained
in this Article I shall require any Shareholder (or shall entitle any proxy of
such Shareholder) to (a) convert, exercise or exchange any option, warrants or
convertible securities in order to obtain any underlying New Shares or (b) vote,
or execute any consent with respect to, any New Shares underlying such options,
warrants or convertible securities that have not yet been issued as of the
applicable record date for that vote or consent.


ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 2.1     Representations and Warranties of each Shareholder. Each
Shareholder represents and warrants to the Company and Parent as follows: (a)
such Shareholder has full legal right and capacity to execute and deliver this
Agreement, to perform such Shareholder’s obligations hereunder and to consummate
the transactions contemplated hereby, (b) this Agreement has been duly executed
and delivered by such Shareholder and the execution, delivery and performance of
this Agreement by such Shareholder and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of such Shareholder and no other company actions or proceedings on the part
of such Shareholder are necessary to authorize this Agreement or to consummate
the transactions contemplated hereby, (c) assuming the due authorization,
execution and delivery by the Company and Parent, this Agreement constitutes the
valid and binding agreement of such Shareholder, enforceable against such
Shareholder in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, moratorium, reorganization or similar Laws affecting the
rights of creditors generally and the availability of equitable remedies
(regardless of whether such enforceability is considered in a proceeding in law
or equity), (d) the execution and delivery of this Agreement by such Shareholder
does not, and the consummation of the transactions contemplated hereby and the
compliance with the provisions hereof will not, conflict with or violate any
Laws or Contract binding upon Shareholder or the Existing Shares, nor require
any authorization, consent or approval of, or filing with, any Governmental
 
5

--------------------------------------------------------------------------------

Authority, except in each case for filings with the SEC by such Shareholder or
as would not impact such Shareholder’s ability to perform or comply with its
obligations under this Agreement in any material respect, (e) as of the date
hereof, such Shareholder beneficially owns (as such term is used in Rule 13d-3
of the Exchange Act) the Existing Shares, (f) as of the date hereof, such
Shareholder beneficially owns the Existing Shares free and clear of any proxy,
voting restriction, adverse claim or other Lien (other than any restrictions
created by this Agreement or under applicable federal or state securities Laws)
and has sole voting power with respect to the Existing Shares and sole power of
disposition with respect to all of the Existing Shares, and no Person other than
such Shareholder has any right to direct or approve the voting or disposition of
any of the Existing Shares and (g) no Affiliate of such Shareholder owns
(beneficially or otherwise) any equity securities of Parent or the Company,
except as listed on Schedule A.


Section 2.2     Representations and Warranties of the Company. The Company
represents and warrants to each Shareholder as follows: (a) the Company has full
legal right and capacity to execute and deliver this Agreement, to perform the
Company’s obligations hereunder and to consummate the transactions contemplated
hereby, (b) this Agreement has been duly executed and delivered by the Company
and the execution, delivery and performance of this Agreement by the Company and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no other
corporate actions or proceedings on the part of the Company are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby,
(c) assuming the due authorization, execution and delivery by Parent and the
Shareholders, this Agreement constitutes the valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, moratorium, reorganization or
similar laws affecting the rights of creditors generally and the availability of
equitable remedies (regardless of whether such enforceability is considered in a
proceeding in law or equity) and (d) the execution and delivery of this
Agreement by the Company does not, and the consummation of the transactions
contemplated hereby and the compliance with the provisions hereof will not,
conflict with or violate any Laws or Contract binding upon the Company, nor
require any authorization, consent or approval of, or filing with, any
Governmental Authority, except in each case for filings with the SEC by the
Company or as would not impact the Company’s ability to perform or comply with
its obligations under this Agreement in any material respect.


Section 2.3     Representations and Warranties of Parent. Parent represents and
warrants to each Shareholder as follows: (a) Parent has full legal right and
capacity to execute and deliver this Agreement, to perform Parent’s obligations
hereunder and to consummate the transactions contemplated hereby, (b) this
Agreement has been duly executed and delivered by Parent and the execution,
delivery and performance of this Agreement by Parent and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of Parent and no other corporate actions or proceedings on
the part of Parent are necessary to authorize this Agreement or to consummate
the transactions contemplated hereby, (c) assuming the due authorization,
execution and delivery by the Company and the Shareholders, this Agreement
constitutes the valid and binding agreement of Parent, enforceable against
Parent in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, moratorium, reorganization or similar laws affecting the
rights of creditors generally and the availability of
 
6

--------------------------------------------------------------------------------

equitable remedies (regardless of whether such enforceability is considered in a
proceeding in law or equity) and (d) the execution and delivery of this
Agreement by Parent does not, and the consummation of the transactions
contemplated hereby and the compliance with the provisions hereof will not,
conflict with or violate any Laws or Contract binding upon Parent, nor require
any authorization, consent or approval of, or filing with, any Governmental
Authority, except in each case for filings with the SEC by Parent or as would
not impact the Parent’s ability to perform or comply with its obligations under
this Agreement in any material respect.


Section 2.4     Covenants. Each Shareholder hereby:


(a)           agrees upon receipt of written inquiry from the Company or Parent
to promptly notify the Company and Parent of the number of any New Shares
acquired by such Shareholder after the date hereof and prior to the Expiration
Date. Any New Shares shall automatically be subject to the applicable terms of
this Agreement as though owned by such Shareholder on the date hereof;


(b)           agrees to (i) permit the Company and Parent to publish and
disclose, including in filings with the SEC and in the press release announcing
the transactions contemplated by the Merger Agreement (the “Announcement
Release”), this Agreement and the Shareholders’ identity and ownership of the
Shares and the nature of the Shareholders’ commitments, arrangements and
understandings under this Agreement, in each case, to the extent the Company or
Parent reasonably determines that such information is required to be disclosed
by applicable Law (or in the case of the Announcement Release, to the extent the
information contained therein is consistent with other disclosures being made by
the Company, Parent or the Shareholders); provided that the Company or Parent,
as the case may be, shall give each Shareholder and its legal counsel a
reasonable opportunity to review and comment on such publications or disclosures
prior to being made public and (ii) give to Parent and the Company as promptly
as practicable any information related to the foregoing that Parent or the
Company may reasonably require for the preparation of any disclosure documents
to be filed with the SEC. Each Shareholder agrees to promptly notify each of
Parent and the Company of any required corrections with respect to any written
information supplied by such Shareholder specifically for use in any such
disclosure document, if and to the extent such Shareholder becomes aware that
any such information shall have become false or misleading in any material
respect; and


(c)           shall and does authorize the Company or its counsel to (i) notify
Parent’s transfer agent that there is a stop transfer order with respect to all
of the Parent Shares (and that this Agreement places limits on the voting and
transfer of the Parent Shares); provided that if the Company or its counsel
gives such notification, it shall on the earlier of the (x) Expiration Date and
(y) the date on which the Parent Shareholder Approval is obtained further notify
Parent’s transfer agent that the stop transfer order (and all other
restrictions) have terminated as of such date; and (ii) notify the Company’s
transfer agent that there is a stop transfer order with respect to all of the
Company Shares (and that this Agreement places limits on the voting and transfer
of the Company Shares); provided that if the Company or its counsel gives such
notification, it shall on the earlier of the (x) Expiration Date and (y) the
date on which the Company Shareholder Approval is obtained further notify the
Company’s transfer agent that the stop transfer order (and all other
restrictions) have terminated as of such date.
 
7

--------------------------------------------------------------------------------

ARTICLE III
TERMINATION


This Agreement shall terminate and be of no further force or effect on the
Expiration Date, and neither the Company, Parent nor any of the Shareholders
shall have any rights or obligations hereunder following such termination.
Notwithstanding the preceding sentence, this Article III and Article IV shall
survive any termination of this Agreement. Nothing in this Article III shall
relieve or otherwise limit any party of any liability for willful breach of this
Agreement.


ARTICLE IV
MISCELLANEOUS


Section 4.1     Expenses. Each party shall bear their respective expenses, costs
and fees (including attorneys’ fees, if any) in connection with the preparation,
execution and delivery of this Agreement and compliance herewith, whether or not
the Merger is effected.


Section 4.2     Obligations of Shareholders. Notwithstanding anything to the
contrary in this Agreement, the representations, warranties, covenants and
agreements of each Shareholder are several and not joint and several, and in no
event shall any Shareholder have any obligation or liability for any of the
representations, warranties and covenants of any other Shareholder.


Section 4.3     No Ownership Interest. Except as specifically provided herein,
(a) all rights, ownership and economic benefits of and relating to a
Shareholder’s Shares shall remain vested in and belong to such Shareholder and
(b) the Company shall have no authority to exercise any power or authority to
direct or control the voting or disposition of any Shares or direct such
Shareholder in the performance of its duties or responsibilities as a
shareholder of Parent or the Company. Nothing in this Agreement shall be
interpreted as creating or forming a “group” with any other person, including
the Company or Parent, for purposes of Rule 13d-5(b)(1) of the Exchange Act or
any other similar provision of applicable Law.


Section 4.4     Notices. Any notice, request, instruction or other document to
be given hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail, return receipt requested and
postage prepaid:


To the Company:


Baltic Trading Limited
299 Park Avenue, 12th Floor
New York, New York 10171
Phone: (646) 443-8550
Attention: John Wobensmith
Email: John.Wobensmith@gencoshipping.com


with a copy (which shall not constitute notice) to:
 
8

--------------------------------------------------------------------------------

Kaye Scholer LLP
250 West 55th Street
New York, New York 10019
Phone: 212-836-7061
Attention: Emanuel Cherney
Email: Emanuel.Cherney@kayescholer.com


if to Parent:


Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, New York 10171
Phone: (646) 443-8550
Attention: John Wobensmith
Email: John.Wobensmith@gencoshipping.com


with a copy (which shall not constitute notice) to:


Milbank, Tweed, Hadley & McCloy LLP
28 Liberty Street
New York, New York 10005
Phone: (212) 530-5003
Attention: David E. Zeltner, Esq.
Email: DZeltner@milbank.com


To Shareholders:
c/o Centerbridge Credit Partners, L.P.
375 Park Avenue, 12th Floor
New York, NY 10152
Attention: Office of General Counsel
Email: LegalNotices@centerbridge.com


or to such other Persons or addresses as may be designated in writing by the
party to receive such notice as provided above.


Section 4.5     Amendments; Waivers. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed (i) in the case of an amendment, by the Company, Parent and each
Shareholder, and (ii) in the case of a waiver, by the party (or parties) against
whom the waiver is to be effective. No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
Any waiver shall be effective only in the specific instance and for the specific
purpose for which given and shall not constitute a waiver to any subsequent or
other exercise of any right, remedy, power or privilege hereunder.


Section 4.6     Assignment. Except as contemplated by Section 1.3, no party to
this Agreement may assign any of its rights or obligations under this Agreement,
including by sale of
 
9

--------------------------------------------------------------------------------

stock, operation of law in connection with a merger or sale of substantially all
the assets, without the prior written consent of the other parties hereto.


Section 4.7     No Partnership, Agency, or Joint Venture. This Agreement is
intended to create, and creates, a contractual relationship and is not intended
to create, and does not create, any agency, partnership, joint venture or any
like relationship between the parties hereto.


Section 4.8     Entire Agreement. This Agreement (including Schedule A hereto)
and, to the extent referenced herein, the Merger Agreement, constitute the
entire agreement, and supersede all other prior and contemporaneous agreements,
understandings, undertakings, arrangements, representations and warranties, both
written and oral, among the parties with respect to the subject matter hereof.


Section 4.9     No Third-Party Beneficiaries. This Agreement is not intended to
confer upon any person other than the parties hereto any rights or remedies
hereunder.


Section 4.10   Jurisdiction; Specific Enforcement; Waiver of Trial by Jury. The
parties’ rights in this Section 4.10 are an integral part of the transactions
contemplated by this Agreement and each party hereby waives any objections to
any remedy referred to in this Section 4.10. The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed, or were threatened to be not performed, in accordance with
their specific terms or were otherwise breached, and that money damages would
not be an adequate remedy, even if available. It is accordingly agreed that, in
addition to any other remedy that may be available to it, including monetary
damages, each of the parties shall be entitled to an injunction or injunctions
to prevent breaches or threatened breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement exclusively in any
United States federal court located in the State of New York or any New York
state court (in addition to any and all other rights and remedies at law or in
equity, and all such rights and remedies shall be cumulative). In the event any
party seeks any remedy referred to in this Section 4.10, such party shall not be
required to prove damages or obtain, furnish, provide or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section 4.10 and each party waives any objection to the
imposition of such relief or any right it may have to require the obtaining,
furnishing, providing or posting of any such bond or similar instrument. In
addition, each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
party hereto or its successors or assigns, shall be brought and determined
exclusively in any United States federal court located in the State of New York
or any New York state court. Each of the parties hereto hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court other than the aforesaid courts. Each of the parties hereto hereby
irrevocably waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, (a) any claim that it is not personally subject to the jurisdiction
of the above named courts, (b) any claim that it or its
 
10

--------------------------------------------------------------------------------

property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
applicable Law, any claim that (i) the suit, action or proceeding in such court
is brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts. To the fullest extent permitted by
applicable Law, each of the parties hereto hereby consents to the service of
process in accordance with Section 4.4; provided, however, that nothing herein
shall affect the right of any party to serve legal process in any other manner
permitted by Law. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


Section 4.11   Governing Law. This Agreement, and all claims or causes of action
(whether at law, in contract or in tort or otherwise) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance hereof, shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice or conflict
of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.


Section 4.12   Capacity. Each Shareholder is signing this Agreement solely in
its capacity as a shareholder of the Company and of Parent and nothing contained
herein shall in any way limit or affect any director of the Company or of
Parent, as the case may be, who may be affiliated or associated with any
Shareholder or any of its Affiliates from exercising such director’s fiduciary
duties as a director of the Company or Parent, as the case may be, or from
otherwise taking any action or inaction in such director’s capacity as a
director of the Company or Parent, as the case may be, and no such exercise of
fiduciary duties or action or inaction taken in such capacity as a director
shall be deemed to constitute a breach of this Agreement. Nothing in this
Section 4.12 is intended to limit the obligations and agreements of the Company
or Parent under the Merger Agreement.


Section 4.13   Headings. Headings of the Articles and Sections of this Agreement
are for convenience of the parties only and shall be given no substantive or
interpretive effect whatsoever.


Section 4.14   Interpretation. When a reference is made in this Agreement to an
Article, Section or Schedule, such reference shall be to an Article, Section or
Schedule of this Agreement unless otherwise indicated. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, unless the context otherwise requires. The word “extent” and the
phrase “to the extent” when used in this Agreement shall mean the degree to
which a subject or other thing extends, and such word or phrase shall not mean
simply “if”. The definitions
 
11

--------------------------------------------------------------------------------

contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. References in this Agreement to specific laws or to
specific provisions of laws shall include all rules and regulations promulgated
thereunder, and any statute defined or referred to herein or in any agreement or
instrument referred to herein shall mean such statute as from time to time
amended, modified or supplemented, including by succession of comparable
successor statutes. Each of the parties has participated in the drafting and
negotiation of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement must be construed as if it is drafted by
all the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authorship of any of the provisions of this
Agreement.


Section 4.14   Counterparts. This Agreement may be executed in any number of
counterparts, each such counterpart (including any facsimile or electronic
document transmission of such counterpart) being deemed to be an original
instrument, and all such counterparts shall together constitute the same
agreement. Delivery of an executed signature page of this Agreement by facsimile
or other customary means of electronic transmission (e.g., “pdf”) shall be
effective as delivery of a manually executed counterpart hereof.


Section 4.15   Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability or the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision; and (b) the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.


[Signature Pages Follow]
 
12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.



 
BALTIC TRADING LIMITED
             
By:

/s/ John C. Wobensmith
     
Name:
John C. Wobensmith
     
Title:
President and Chief Financial Officer
             
GENCO SHIPPING & TRADING LIMITED
             
By:

/s/ Apostolos Zafolias
     
Name:
Apostolos Zafolias
     
Title:
Chief Financial Officer
 



[Signature Page to Voting and Support Agreement]
 

--------------------------------------------------------------------------------




 
CENTERBRIDGE CREDIT PARTNERS, L.P.
         
By: Centerbridge Credit Partners General Partner, L.P., its General Partner
         
By: Centerbridge Credit GP Investors, L.L.C., its General Partner
         
By:
/s/ Richard Grissinger
     
Name: Richard Grissinger
     
Title: Authorized Signatory
           
CENTERBRIDGE CREDIT PARTNERS MASTER, L.P.
         
By: Centerbridge Credit Partners Offshore General Partner, L.P., its General
Partner
         
By: Centerbridge Credit Offshore GP Investors, L.L.C., its General Partner
         
By:
/s/ Richard Grissinger
     
Name: Richard Grissinger
     
Title: Authorized Signatory
           
CENTERBRIDGE SPECIAL CREDIT PARTNERS II, L.P.
            
By: Centerbridge Special Credit Partners General Partner II, L.P., its General
Partner
         
By: Centerbridge Special GP Investors II, L.L.C., its General Partner
         
By:
/s/ Richard Grissinger
     
Name: Richard Grissinger
     
Title: Authorized Signatory
 



[Signature Page to Voting and Support Agreement]
 

--------------------------------------------------------------------------------




 
CENTERBRIDGE CAPITAL PARTNERS II (CAYMAN), L.P.
         
By: Centerbridge Associates II (Cayman), L.P., its General Partner
         
By: CCP II Cayman GP Ltd., its General Partner
         
By:
/s/ Richard Grissinger
     
Name: Richard Grissinger
     
Title: Authorized Signatory
           
CENTERBRIDGE SPECIAL CREDIT PARTNERS II AIV IV (CAYMAN), L.P.
         
By: Centerbridge Special Credit Partners General Partner II (Cayman), L.P., its
General Partner
         
By: Centerbridge Special GP Investors II (Cayman), L.P., its General Partner
         
By: CSCP II Cayman GP Ltd., its General Partner
         
By:
/s/ Richard Grissinger
     
Name: Richard Grissinger
     
Title: Authorized Signatory
           
CENTERBRIDGE CAPITAL PARTNERS SBS II (CAYMAN), L.P.
         
By: CCP II Cayman GP Ltd., its General Partner
         
By:
/s/ Richard Grissinger
     
Name: Richard Grissinger
     
Title: Authorized Signatory
 



[Signature Page to Voting and Support Agreement]
 

--------------------------------------------------------------------------------

SCHEDULE A


Shareholder
Number of Parent Shares
Number of Company Shares
Centerbridge Credit Partners, L.P.
2,837,673
1,698,927
Centerbridge Credit Partners Master, L.P.
5,149,293
3,098,398
Centerbridge Capital Partners II (Cayman), L.P.
10,520,805
__
Centerbridge Capital Partners SBS II (Cayman), L.P.
77,008
__
Centerbridge Special Credit Partners II AIV IV (Cayman), L.P.
2,610,848
__
Centerbridge Special Credit Partners II, L.P.
__
2,452,675


 

--------------------------------------------------------------------------------